
	
		I
		111th CONGRESS
		1st Session
		H. R. 2158
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  Federal income tax credit for the purchase of certain nonroad equipment with
		  alternative power sources.
	
	
		1.Credit for certain nonroad
			 equipment
			(a)Allowance of
			 creditSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Credit for
				certain nonroad equipment
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter an amount equal to 25 percent of the qualified nonroad equipment
				expenses for the taxable year.
						(b)LimitationThe credit allowed under subsection (a)
				shall not exceed $1,000 per each alternative power nonroad equipment placed in
				service by the taxpayer.
						(c)Qualified
				Nonroad Equipment ExpensesFor purposes of this section—
							(1)In
				generalThe term qualified nonroad equipment
				expenses means the cost of any alternative power nonroad equipment the
				original use of which commences with the taxpayer and which is placed in
				service by the taxpayer during the taxable year.
							(2)Alternative
				power nonroad equipmentThe term alternative power nonroad
				equipment means lawn, garden, or forestry power equipment that—
								(A)is powered by a
				motor drawing current from solar, electricity, or rechargeable or replacement
				batteries,
								(B)has a
				hybrid-electric drive train or cutting system powered by a generator or
				electrical storage device combined with a small engine, or
								(C)is powered by
				alternative power sources, and—
									(i)is
				regulated by the Environmental Protection Agency as a new, spark-ignition
				engine under part 1054 of title 40, Code of Federal Regulations (or any
				successor regulation), and
									(ii)is certified by
				the Environmental Protection Agency as having an engine family that emits half
				as many grams per kilowatt-hour of regulated pollutants as is allowable under
				Phase 3 of the exhaust emissions standards in section 103 of part 1054 of title
				40, Code of Federal Regulations (or any successor regulation) for handheld
				engines and section 105 of that same part for nonhandheld engines, by the
				applicable engine class.
									(3)Alternative
				power sourcesThe term alternative power sources
				means any alternative fuel as determined by the Secretary, in coordination with
				the Office of Energy Efficiency and Renewable
				Energy.
							.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Credit for certain nonroad
				equipment.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			
